Title: To George Washington from John Cadwalader, 4 December 1778
From: Cadwalader, John
To: Washington, George


  
    Dear sir
    Philada 4th Decemr 1778
  
The honorable Command given me, lately, by Congress, would have been very agreeable, if I had not conceived the war to be near the close—You may remember, in the last Conversation I had with your Excellency, I gave my reasons, fully, for declining any command in the Army.
It is no small mortification to me, that by not entering early into the Service, I lost the opportunity of shareing the honors which many officers have gained by serving under your Command.
The Civilities I received from you, whilst I remained in your Family at Camp will ever be remembered with gratitude—and, if our affairs should again take an unfortunate turn, be assured, you have not a friend more ready than I shall be, to share your dangers.
I most sincerely wish you may live to see the Liberties of your Country established upon the broadest Foundation; which I know, has ever been your only object, from the beginning of this Contest. I am Dr sir, with the greatest esteem, your most obet & very hble Servt

  John Cadwalader

